DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species I (Figure 16) in the reply filed on August 2, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
No claim is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 2, 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Melchers et al. (WO 2014/005647. Melchers hereinafter. IDS provided by the Applicant).
With respect to claim 1, Melchers discloses a hopper spreader assembly (1. Figs. 1-5) comprising: 
a first dual-wall hopper module (10 and/or 40 on the left side) having a first liquid chamber defined between a first inner surface portion and a first outer surface portion; 
a second dual-wall hopper module (10 and/or 40 on the right side) having a second liquid chamber defined between a second inner surface portion and a second outer surface portion; 
a fluid conduit (15 and 50) for filling or draining a liquid into or out of said first and second liquid chambers; 
a liquid pump (16) in fluid communication with said first and second liquid chambers for drawing the liquid from said first and second liquid chambers; 
a selector valve (11 and 51) in fluid communication with said fluid pump for directing the liquid drawn from said first and second liquid chambers; and 
a liquid dispenser (17) in fluid communication with said selector valve for distributing the liquid onto an application area; 
wherein said first inner surface portion cooperates with said second inner surface portion to define a receptacle for receiving and storing solid material (line 170) such that said first and second hopper modules form a hopper (Fig. 1) that is sized and shaped to be received on a bed of a truck or a support vehicle (line 166).
With respect to claim 2, Melchers discloses wherein said fluid conduit is configured to inter-connect said first and second hopper modules in fluid communication with one another, and wherein said fluid conduit comprises a plurality of liquid fittings (at 51, 43 and outlets at 10), each liquid fitting adapted to fluidly connect a respective one of said first or second liquid chambers with said fluid conduit.
With respect to claim 7, Melchers discloses wherein said first and second hopper modules are secured together by a structural support comprising a pair of generally parallel rods (connected to rollers 31) extending longitudinally along said first and second inner surface portions, wherein opposite (left) end portions of each rod are configured to couple to respective corner portions of said first and second hopper modules, and wherein said rods are coupled together by at least one structural bar (rails 30) laterally extending between said rods.
With respect to claim 21, Melchers discloses the hopper spreader assembly further comprising an electrical energy source (in control C) configured to (capable of) power (start) electrical equipment (51) of said hopper spreader assembly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 5 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Melchers.
With respect to claim 3, Melchers discloses the hopper spreader assembly further comprising a central processing unit (CPU) (Control C) communicatively connected to said selector valve and operable to control said selector valve (lines 193-197).
Alternatively, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a central processing unit (CPU) communicatively connected to said selector valve and operable to control said selector valve, since it has been held that broadly providing a mechanical or automatic means to replace manual activity, which has accomplished the same result, involves only routine skill in the art. In re Venner, 120 USPQ 192.
With respect to claim 5, Melchers discloses wherein said selector valve is electrically operable in response to operator commands received from said CPU (lines 193-197), and manually operable in response to manual intervention by an operator (Figs. 1-5).
Alternatively, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a manual intervention to the selector valve, since it has been held that broadly providing a manual activity to replace or override mechanical or automatic means, which has accomplished the same result, involves only routine skill in the art. 

Claims 4 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Melchers in view of Reed (US 2019/0184433).
With respect to claim 4, Melchers discloses wherein said liquid dispenser is selectively supplied with the liquid through said selector valve controlled by said CPU.  Melchers fails to disclose said liquid dispenser comprises a pre-wet nozzle, a hose reel with a dispensing hose, and a spray bar.
However, Reed teaches a spreader assembly (Figs. 1-11) comprises a liquid dispenser comprises a pre-wet nozzle (8), a hose reel (95 and 97) with a dispensing hose (96 and 98), and a spray bar (10). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of a liquid dispenser comprises a pre-wet nozzle, a hose reel with a dispensing hose, and a spray bar, as taught by Reed, to Melchers’ spreader assembly, in order to perform various spray capability including the spray shown in Fig. 7 (paragraphs [0002]-[0006]).
With respect to claim 15, Melchers discloses the hopper spreader assembly further comprising a spreader assembly that includes (i) said liquid dispenser and (ii) a spinner system (7), wherein said hopper defines a lower aperture for receiving an auger or conveyor mechanism (screw conveyor) that is adapted to move the solid material from said receptacle to said spreader assembly.
Melchers fails to disclose spreader assembly includes (i) a pre-wet nozzle and a spray bar of said liquid dispenser.
However, Reed teaches a spreader assembly (Figs. 1-11) comprises a liquid dispenser comprises a pre-wet nozzle (8) and a spray bar (10). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of a liquid dispenser comprises a pre-wet nozzle and a spray bar, as taught by Reed, to Melchers’ spreader assembly, in order to perform various spray capability including the spray shown in Fig. 7 (paragraphs [0002]-[0006]).
With respect to claim 16, Melchers discloses a hopper spreader assembly (1. Figs. 1-5) comprising: 
a first dual-wall hopper module (10 and/or 40 on the left side) having a first liquid chamber defined between a first inner surface portion and a first outer surface portion; 
a second dual-wall hopper module (10 and/or 40 on the right side) having a second liquid chamber defined between a second inner surface portion and a second outer surface portion; 
a fluid conduit (15 and 50) for filling or draining a liquid into or out of said first and second liquid chambers; 
a liquid pump (16) in fluid communication with said first and second liquid chambers for drawing the liquid from said first and second liquid chambers; 
a selector valve (11 and 51) in fluid communication with said fluid pump for directing the liquid drawn from said first and second liquid chambers; and 
wherein said first inner surface portion cooperates with said second inner surface portion to define a receptacle for receiving and storing solid material (line 170) such that said first and second hopper modules form a hopper (Fig. 1) that is sized and shaped to be received on a bed of a truck or a support vehicle (line 166).
Melchers fails to disclose a hose reel with a dispensing hose for distributing the liquid onto an application area; a pre-wet nozzle for distributing the liquid onto the application area; and a selector valve in fluid communication with said fluid pump for directing the liquid drawn from said first and second liquid chambers to said hose reel and said pre-wet nozzle.
However, Reed teaches a spreader assembly (Figs. 1-11) comprises a hose reel (95 and 97) with a dispensing hose (95 and 97) for distributing the liquid onto an application area; a pre-wet nozzle (8) for distributing the liquid onto the application area; and a selector valve (3, 6, 21, 54 and 55) in fluid communication with a fluid pump for directing the liquid drawn from said first and second liquid chambers to said hose reel and said pre-wet nozzle.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of a liquid dispenser comprises a pre-wet nozzle, a hose reel with a dispensing hose, and a spray bar, as taught by Reed, to Melchers’ spreader assembly, in order to perform various spray capability including the spray shown in Fig. 7 (paragraphs [0002]-[0006]).
With respect to claim 17, Melchers’ hopper spreader assembly modified by Reed’s liquid dispenser, Reed further teaches a spray bar (10), wherein said selector valve is configured to direct the liquid drawn from said first and second liquid chambers (of Melchers) to said spray bar.


Claims 8-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Melchers in view of Giletta et al. (FR2667335. Giletta hereinafter. IDS provided by the Applicant).
With respect to claim 8, Melchers discloses wherein said hopper spreader assembly as in claim 1 with two chambers in fluid communication with said selector valve that directs the liquid drawn from said first and second liquid chambers to said liquid dispenser for distributing the liquid onto the application area.  Melchers fails to disclose a third dual-wall hopper module disposed between said first and second hopper modules and having a third liquid chamber defined between a third inner surface portion and a third outer surface portion; wherein said first, second, and third dual-wall hopper modules are correspondingly shaped and cooperate to form said hopper defining said receptacle; and wherein each of said first, second, and third liquid chambers is in fluid communication with said selector valve that directs the liquid drawn from said first, second, and third liquid chambers to said liquid dispenser for distributing the liquid onto the application area.
However, Giletta teaches a spreader assembly (Figs. 1-5) comprises a first dual-wall hopper module (15 on the left side) having a first liquid chamber defined between a first inner surface portion and a first outer surface portion; a second dual-wall hopper module (15 on the right side) having a second liquid chamber defined between a second inner surface portion and a second outer surface portion, a third dual-wall hopper module (16) disposed between said first and second hopper modules and having a third liquid chamber defined between a third inner surface portion and a third outer surface portion; wherein said first, second, and third dual-wall hopper modules are correspondingly shaped and cooperate to form said hopper defining said receptacle (7).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of a third dual-wall hopper module, as taught by Giletta, to Melchers’ spreader assembly, in order to provide additional spraying capacity with different kind of fluids (Fig. 1) and to allow each of said first, second, and third liquid chambers in fluid communication with said selector valve that directs the liquid drawn from said first, second, and third liquid chambers to said liquid dispenser for distributing the liquid onto the application area. Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a third dual-wall hopper module in order to provide additional spraying capacity with different kind of fluids, since such a modification would amount to a mere duplication of parts.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) where the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04, Subtitle VI, Section C.
With respect to claim 9, Melchers’ hopper spreader assembly modified by Giletta’s third dual-wall hopper module, Giletta further teaches wherein each module further includes a pair of side walls, each (sides of the) side wall comprising a flange (52) with a plurality of openings (openings of sleeve 50) for receiving fasteners (45) to removably secure each hopper module to a respective adjacent hopper module, and wherein each pair of adjacent flanges is further secured together by a structural brace (40, 47 and 46).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of a modules securing mechanism, as taught by Giletta, to Melchers’ spreader assembly, in order to properly secures the modules (lines 135-158).
With respect to claim 10, Melchers’ hopper spreader assembly modified by Giletta’s third dual-wall hopper module, Giletta further teaches wherein said third dual-wall hopper module comprises separate left and right module portions (sides) disposed on opposite lateral sides of said hopper.
With respect to claim 11, Melchers’ hopper spreader assembly modified by Giletta’s third dual-wall hopper module, Melchers and Giletta further discloses wherein said first, second, and third liquid chambers are interconnected in fluid communication with one another to form a single liquid reservoir (Fig. 1 of Melchers and loading chamber 7 of Giletta), and wherein said first, second, and third inner surface portions are at least partially angled and converging at a bottom of said receptacle so that said receptacle is shaped as a trough (Fig. 1 of Melchers and loading chamber 7 of Giletta).
With respect to claim 12, Melchers discloses wherein said hopper spreader assembly as in claim 1 with two chambers in fluid communication with said selector valve and said liquid dispenser.  Melchers fails to disclose a hopper module insert defining a third liquid chamber disposed within said receptacle, wherein said third liquid chamber is in fluid communication with said selector valve and said liquid dispenser, and wherein said third liquid chamber is not connected in fluid communication with said first and second liquid chambers.
However, Giletta teaches a spreader assembly (Figs. 1-5) comprises a first dual-wall hopper module (15 on the left side) having a first liquid chamber defined between a first inner surface portion and a first outer surface portion; a second dual-wall hopper module (15 on the right side) having a second liquid chamber defined between a second inner surface portion and a second outer surface portion, and having a hopper module insert (16) defining a third liquid chamber disposed within said receptacle (7), and wherein the hopper module insert is not connected in fluid communication with said first and second liquid chambers.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of a hopper module insert, as taught by Giletta, to Melchers’ spreader assembly, in order to provide additional spraying capacity with different kind of fluids (Fig. 1) and the combination would allow said third liquid chamber in fluid communication with said selector valve and said liquid dispenser. Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a third dual-wall hopper module in order to provide additional spraying capacity with different kind of fluids, since such a modification would amount to a mere duplication of parts.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) where the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04, Subtitle VI, Section C.
With respect to claim 14, Melchers’ hopper spreader assembly modified by Giletta’s hopper module insert, Melchers further discloses the hopper spreader assembly further comprising a rinse line (50) with a rinse port valve (51) fluidly connected to said first, second, and third liquid chambers, wherein said rinse line is configured to (capable of) fill said first, second, and third liquid chambers with a cleaning solution to be drained through said liquid dispenser (Figs. 1-5).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Melchers in view of Giletta and further in view of Reed (US 2019/0184433).
With respect to claim 13, Melchers and Giletta disclose the hopper spreader assembly as in claim 12 except for wherein said selector valve comprises a plurality of selector valves including a first selector valve configured to direct the liquid drawn from said third liquid chamber, and a second selector valve configured to direct the liquid drawn from said first and second liquid chambers.
However, Melchers teaches said selector valve comprises a plurality of selector valves (11 and 51) including a first selector valve (51) configured to direct the liquid drawn from a third liquid chamber (10) and a second selector valve (11) configured to direct the liquid drawn from said first and second liquid chambers.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of a selector valve comprises a plurality of selector valves, as taught by Melchers, to Melchers’ first, second and third liquid chambers, in order to selectively drawn liquid from a desired liquid chamber.
Melchers and Giletta also fails to disclose the first selector valve configured to direct the liquid drawn from said third liquid chamber to at least one of a pre-wet nozzle, spray bar, and a dispensing hose of a hose reel, and a second selector valve configured to direct the liquid drawn from said first and second liquid chambers to the at least one of said pre-wet nozzle, said spray bar, and said dispensing hose
However, Reed teaches a spreader assembly (Figs. 1-11) comprises a plurality of selector valves (3, 6, 21, 54 and 55) configured to direct the liquid drawn from a liquid chamber to at least one of a pre-wet nozzle (8), spray bar (10), and a dispensing hose (96 and 98) of a hose reel (95 and 97).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of a liquid dispenser comprises a pre-wet nozzle, a hose reel with a dispensing hose, and a spray bar, as taught by Reed, to Melchers’ spreader assembly, in order to perform various spray capability including the spray shown in Fig. 7 (paragraphs [0002]-[0006]).


Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Melchers in view of Reed and further in view of Giletta.
With respect to claim 18, Melchers and Reed disclose the hopper spreader assembly as in claim 17 except for the hopper spreader assembly further comprising a hopper module insert defining a third liquid chamber disposed within said receptacle, and wherein said third liquid chamber is not connected in fluid communication with said first and second liquid chambers.
However, Giletta teaches a spreader assembly (Figs. 1-5) comprises a first dual-wall hopper module (15 on the left side) having a first liquid chamber defined between a first inner surface portion and a first outer surface portion; a second dual-wall hopper module (15 on the right side) having a second liquid chamber defined between a second inner surface portion and a second outer surface portion, and having a hopper module insert (16) defining a third liquid chamber disposed within said receptacle (7), and wherein the hopper module insert is not connected in fluid communication with said first and second liquid chambers.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of a hopper module insert, as taught by Giletta, to Melchers’ spreader assembly, in order to provide additional spraying capacity with different kind of fluids (Fig. 1) and the combination would allow said third liquid chamber is in fluid communication with said selector valve and said hose reel, said pre-wet nozzle and said spray bar. Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a third dual-wall hopper module in order to provide additional spraying capacity with different kind of fluids, since such a modification would amount to a mere duplication of parts.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) where the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04, Subtitle VI, Section C.
With respect to claim 19, Melchers discloses a hopper spreader assembly (1. Figs. 1-5) comprising: 
a first dual-wall hopper module (10 and/or 40 on the left side) having a first liquid chamber defined between a first inner surface portion and a first outer surface portion; 
a second dual-wall hopper module (10 and/or 40 on the right side) having a second liquid chamber defined between a second inner surface portion and a second outer surface portion; 
a fluid conduit (15 and 50) for filling or draining a liquid into or out of said first and second liquid chambers; 
a liquid pump (16) operable to draw the liquid from said first and second liquid chambers;
a selector valve (11 and 51) in fluid communication with said fluid pump for directing the liquid drawn from said first and second liquid chambers; and 
wherein said fluid conduit extends along a lower surface of each of said first and second hopper modules and comprises a plurality of liquid fittings (at 51, 43 and outlets at 10), each of which is adapted to fluidly connect a respective one of said first and second liquid chambers with said fluid conduit; 
wherein said first and second inner surface portions cooperate to define a receptacle for receiving and storing solid material (line 170) such that said first and second hopper modules form a hopper (Fig. 1) that is sized and shaped to be received on a bed of a truck or a support vehicle (line 166).
Melchers fails to disclose a third dual-wall hopper module disposed between said first and second hopper modules and having a third liquid chamber defined between a third inner surface portion and a third outer surface portion.
However, Giletta teaches a spreader assembly (Figs. 1-5) comprises a first dual-wall hopper module (15 on the left side) having a first liquid chamber defined between a first inner surface portion and a first outer surface portion; a second dual-wall hopper module (15 on the right side) having a second liquid chamber defined between a second inner surface portion and a second outer surface portion, a third dual-wall hopper module (16) disposed between said first and second hopper modules and having a third liquid chamber defined between a third inner surface portion and a third outer surface portion; wherein said first, second, and third dual-wall hopper modules are correspondingly shaped and cooperate to form said hopper defining said receptacle (7).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of a third dual-wall hopper module, as taught by Giletta, to Melchers’ spreader assembly, in order to provide additional spraying capacity with different kind of fluids (Fig. 1) and to allow each of said first, second, and third liquid chambers in fluid communication with said selector valve that directs the liquid drawn from said first, second, and third liquid chambers to said liquid dispenser for distributing the liquid onto the application area. Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a third dual-wall hopper module in order to provide additional spraying capacity with different kind of fluids, since such a modification would amount to a mere duplication of parts.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) where the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04, Subtitle VI, Section C.
Melchers also fails to disclose a hose reel with a dispensing hose operable to distribute the liquid onto an application area; a pre-wet nozzle operable to distribute the liquid onto the application area; and a selector valve in fluid communication with said fluid pump for directing the liquid drawn from said first, second, and third liquid chambers to said hose reel and said pre-wet nozzle.
However, Reed teaches a spreader assembly (Figs. 1-11) comprises a hose reel (95 and 97) with a dispensing hose (96 and 98) operable to distribute the liquid onto an application area; a pre-wet nozzle (8) operable to distribute the liquid onto the application area; and a selector valve (3, 6, 21, 54 and 55) in fluid communication with a fluid pump for directing the liquid drawn from said first, second, and third liquid chambers to said hose reel and said pre-wet nozzle.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of a liquid dispenser comprises a pre-wet nozzle, a hose reel with a dispensing hose, and a spray bar, as taught by Reed, to Melchers’ spreader assembly, in order to perform various spray capability including the spray shown in Fig. 7 (paragraphs [0002]-[0006]).
With respect to claim 20, Melchers’ hopper spreader assembly modified by Giletta’s third dual-wall hopper module and further modified by Reed’s liquid dispenser,  Giletta further teaches a hopper module insert (15 at corner near 47) defining a fourth liquid chamber disposed within said receptacle, wherein said fourth liquid chamber is in fluid communication with said selector valve, said hose reel (of Reed’s liquid dispenser), and said pre-wet nozzle, and wherein said fourth liquid chamber is not connected in fluid communication with said first, second, and third hopper modules (as shown by Melchers).

Allowable Subject Matter
Claim 6 is allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to show the art with respect to a hopper spreader assembly: Middlesworth, Leigh et al., Kubacak et al. and Kupper.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        November 16, 2022